Citation Nr: 1502055	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-24 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 RO administrative decision which determined that the appellant's active service was not honorable conditions for VA purposes, thus constituting a bar to VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service records show that the appellant entered active duty in June 1970 at the age of 17.  In March 1971, he reenlisted, and in May 1971, he was transferred to Vietnam.  He returned from Vietnam in March 1972.  After returning to the United States, he went absent without leave (AWOL) from March 11, 1972, to September 16, 1972, and from October 9, 1972, to February 12, 1973.  To avoid a court martial, the appellant asked to be released from active duty for the good of the service.  In a written statement, he said that he did not want to cope with life in the Army any more, and he hoped that he would not have to go AWOL again to prove that he wanted to be discharged.  In April 1973, the appellant was separated under conditions other than honorable.

In March 1980, after review by the Army Discharge Review Board convened under 10 U.S.C.A. § 1553, the appellant's discharge was changed to Under Honorable Conditions (General).

Regardless of this change, VA regulation provides that discharge or release from service under one of several specified conditions, to include as a result of an absence without official leave for a continuous period of at least 180 days, is a bar to payment of benefits unless it is found that the person was insane at the time of committing the offense causing such release or unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(b), (c), (g).  

In an April 1982 statement, the appellant remarked that he was very mixed up when he returned from Vietnam.  He related that he didn't understand the war, and his mother and stepfather's household was falling apart.  He stated that he decided to stay home to "get things in order again."

In a March 2010 statement, the appellant said that his problems started after his Vietnam service.  He remarked that when he came home on leave, his thinking and actions were not right.  

P.H., a brother of the appellant, remarked in March 2010 that when the appellant returned home from Vietnam, he was withdrawn from the family and friends.  M.H., another brother of the appellant, added that the appellant was suffering upon his return from Vietnam.

In August 2011, the appellant said that when he returned home from Vietnam, he found that his stepfather was very abusive towards his mother.  He said that by his staying at home, his stepfather stayed away.

At a January 2012 RO hearing, the appellant said that he enlisted at the age of 16 and told his officers that he wanted to go to Vietnam.  He said that he reenlisted specifically to be able to go to Vietnam.  He said that he was exposed to combat situations in Vietnam.  After returning home, he recalled seeing how his stepfather was abusive to his mother and siblings.  He said that upon returning home, he had dreams that did not make sense, and he felt that his mental state was unsettled.

In a January 2012 brief, the appellant's attorney asserted that the appellant was experiencing symptoms in line with the VA's definition of insanity at the time he went AWOL.  

The law provides that a discharge will not be considered dishonorable if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2014). 

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in April 1973.  The claims file, in particular the appellant's and brother's statements regarding the circumstances of service and periods of AWOL, should be reviewed.  The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the appellant's discharge in April 1973 was due to psychiatric disability?

(b)  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?  

In providing an answer to the above question, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see VAOPGCPREC 20-97, summarized above on pages 8-9, which explains the terms of this regulation.

The psychiatrist or psychologist should provide a thorough rationale for these opinions.  

2.  The RO should thereafter readjudicate the claim, to include explicit consideration of whether the Veteran experienced compelling circumstances to warrant his prolonged unauthorized absence.  See 38 C.F.R. § 3.12(c)(6).  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




